Citation Nr: 0815196	
Decision Date: 05/08/08    Archive Date: 05/14/08

DOCKET NO.  05-07 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
degenerative joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1973 to 
March 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied entitlement to an evaluation in excess of 20 
percent for degenerative joint disease of the lumbar spine.  
The veteran was scheduled for a Board hearing in April 2008, 
but failed to appear or indicate any desire to reschedule.

The last supplemental statement of the case dated in November 
2007 notes that the present disability rating for the spine 
is 10 percent.  This is considered an error, as an August 
2004 rating decision reflects a continuation of a 20 percent 
rating; a February 2005 statement of the case reflects a 
continuation of a 20 percent rating; a November 2006 
supplemental statement of the case reflects a continuation of 
a 20 percent rating; and there is no rating decision or 
statement of the case addressing a decrease in rating from 20 
percent.  Therefore, the issue is correct as noted on the 
cover page.


FINDING OF FACT

The veteran's lumbar spine degenerative joint disease is 
manifested by no more than 45 degrees of limited forward 
flexion and functional impairment due to pain, with no 
objective findings of incapacitating episodes or neurological 
impairment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
degenerative joint disease of the lumbar spine are not met. 
38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. § 
4.71a, Diagnostic Codes 5010 to 5243 (2007).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in April 2004.  The RO provided the appellant 
with notice pursuant to Dingess v. Nicholson, 19 Vet. App. 
473 (2006) in March 2006, subsequent to the initial 
adjudication.  While the second notice was not provided prior 
to the initial adjudication, the claimant has had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claim was subsequently readjudicated in supplemental 
statements of the case dated in November 2006 and November 
2007, following the provision of notice.  The veteran has not 
alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), requesting the claimant to provide evidence in his 
possession that pertains to the claims, and also notified the 
veteran to submit evidence showing that his disability had 
worsened, how the disability affects his employment, and the 
general rating schedule for assigning disability ratings.  
However, VA's duty to notify the veteran of the information 
and evidence necessary to substantiate the claim has not been 
satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

The Board finds that any VCAA notice errors did not affect 
the essential fairness of the adjudication of the increased 
rating claim for a lumbar spine disability, as VA has 
obtained all relevant evidence, and as the appellant has 
demonstrated actual knowledge of what was necessary to 
substantiate the claim.  Id.  Specifically, the veteran 
described on VA examinations dated in May 2004 and May 2006 
how his lumbar spine disability affects his daily life.  He 
also cited the regulation governing functional impairment, 
38 C.F.R. § 4.10, in February 2005.  These actions by the 
veteran indicate actual knowledge of the right to submit 
additional evidence and of the availability of additional 
process regarding the effect of the lumbar spine disability 
on the veteran's daily life.  He also has shown he has at 
least general understanding of the diagnostic criteria for a 
lumbar spine disability.  Additionally, he is represented by 
a service organization representative who is presumed to have 
knowledge of VA law and to have shared this knowledge with 
the veteran.  See Overton v. Nicholson, 20 Vet. App. 427 
(2006).  As both actual knowledge of the veteran's procedural 
rights and the evidence necessary to substantiate the claim 
have been demonstrated, and he has had a meaningful 
opportunity to participate in the development of his claim, 
the Board finds that no prejudice to the veteran will result 
from proceeding with adjudication without additional notice 
or process.  Furthermore, as discussed below, it appears that 
VA has obtained all relevant evidence.  Id. 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to the 
severity of the lumbar spine disability.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claims file.  The 
veteran indicated that he was receiving Social Security 
Administration (SSA) benefits for his lumbar spine 
disability; however, the SSA responded in December 2005 that 
they had no disability entitlement folder for the veteran. 

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.





Analysis

The RO originally granted service connection for degenerative 
joint disease of the lumbar spine in July 2003, assigning a 
20 percent evaluation effective July 31, 2002.  

The veteran filed an increased rating claim in January 2004, 
asserting that his lumbar spine disability affects his 
ability to work and also causes radiating pain down into his 
legs.  He mentioned that he is not comfortable in any 
situation.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4 will be 
considered, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation already has been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Once the evidence 
is assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.

The veteran's lumbar spine degenerative joint disease is 
rated under 38 C.F.R. § 4.71a, Diagnostic Codes (DC's) 5010-
5243.  

Intervertebral disc syndrome is rated under 38 C.F.R. 
§ 4.71a, DC 5243 and is to be rated (preoperatively or 
postoperatively) based either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Section 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 20 percent rating is 
assigned for incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months.  A 40 percent rating is assigned for 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
A 60 percent evaluation is assigned for incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.

Note (1): For purposes of evaluations under 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. 

Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment. 38 C.F.R. § 4.71a, DC 
5243.

A May 2004 VA examination report shows the veteran's 
complaints of constant daily pain in the low back, worse in 
the morning.  He stated that once a month or so he was 
bedridden for two to three days because of low back pain.  
The examiner found, however, that there had been no episodes 
of prescribed bed rest and no emergency management of acute 
low back syndrome.  A May 2006 VA examination report further 
noted that the extent of subjective symptomatology for the 
lumbar spine disability was out of proportion to the 
objective findings.
 
These findings show that the next higher 40 percent rating is 
not warranted for the veteran's lumbar spine disability under 
DC 5243, as there is no evidence of incapacitating episodes.

Traumatic arthritis established by x-ray findings is to be 
evaluated as degenerative arthritis. 38 C.F.R. § 4.71a, DC 
5010.  Degenerative arthritis established by x-ray findings 
will be evaluated on the basis of limitation of motion of the 
specific joint or joints involved.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis warrants a 20 percent disability rating.  Forward 
flexion of the thoracolumbar spine 30 degrees or less; or 
favorable ankylosis of the entire thoracolumbar spine 
warrants a 40 percent disability rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent disability rating.  Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal flexion of the thoracolumbar is zero to 90 degrees, 
extension is 0 to 30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right lateral rotation 
are zero to 30 degrees. The combined range of motion refers 
to the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation.

A May 2004 VA examination report shows forward flexion of the 
thoracolumbar spine to 90 degrees.  The examiner noted that 
the veteran surprisingly attained 90 degrees, but with 
grimacing and groaning all the way.  Extension was to 10 
degrees with coaxing.  Left lateral flexion was painfully to 
10 degrees; right and left lateral flexion was to 20 degrees 
with pain; right lateral rotation was to 25 degrees.  All 
motion was described as painful, even ambulating and arising 
from chair.  Repeated and resisted motion further limited 
range of motion or function in that he was unable/unwilling 
to do repeated testing complaining of pain.  There was no 
ankylosis shown in the thoracolumbar spine.

A May 2006 VA examination report shows forward flexion in the 
lumbar spine to 45 degrees limited by body habitus (morbid 
obesity); extension was to 15 degrees; left and right lateral 
flexion were to 20 degrees; left lateral rotation was to 25 
degrees; and right lateral rotation was to 20 degrees.  The 
veteran noted pain at the end of range of motion on all parts 
of the examination but no pain from 0 to end range of motion.  
There was no change in motion upon repeated and resisted 
testing of the spine on multiple flexions from 0 to 45 
degrees.

These findings do not support the criteria for the next 
higher 40 percent evaluation for limitation of motion of the 
lumbar spine under the general rating formula, as the most 
severe finding was forward flexion limited to 45 degrees.

As noted, the spine diagnostic criteria allow for a separate 
neurological rating.  A May 2004 VA examination report shows 
complaints of pain and numbness radiating into the left 
lateral leg for two to three minutes per week.  The veteran 
complained of longstanding vague bilateral leg pain and 
numbness and showed the examiner statis ulceration at the 
right medial malleolus along with diffuse, circumferential 
brawny edema almost to the knees bilaterally.  On objective 
evaluation, however, there were no associated features or 
symptoms including weight loss, fevers, malaise, dizziness, 
visual disturbances, numbness, weakness, bladder complaints, 
bowel complaints, or erectile dysfunction.  The examiner also 
found no neurologic symptoms due to nerve root involvement.  
Sensory examination was normal to pin prick and touch in the 
sacral and distal lower extremities.  Deep tendon, cutaneous, 
and pathologic reflexes were not elicitable due to obesity.  
Magnetic resonance imaging (MRI) findings showed a broad 
based central disk protrusion at L4-5 indenting the thecal 
sac and minimally narrowing the right intervertebral 
foramina.

An April 2004 VA medical record notes the previous MRI 
findings; the examiner noted that the bulging disc appeared 
to explain the pain in both legs but that it would be best to 
see a neurologist.

A May 2006 VA examination report notes complaints of low back 
pain with numbness and tingling down both legs and feet.  The 
examiner noted the veteran had an abnormal, dramatic, slow, 
shuffling gait, and used a cane, hand rails in the hallway, 
and desk, chair, and examination table in the examination 
room.  On objective evaluation, however, there were no 
neurologic symptoms due to nerve root involvement.  A 
reliable sensory examination was not possible due to severe 
thickened leather-like skin condition of the lower limbs.  
Minimal strength testing was exhibited on formal testing due 
to lack of effort; there was no atrophy or loss of muscle 
tone noted.  Reflexes were 2+ out of 4 in the bilateral 
knees; there was no Achilles reflex noted due to skin 
condition.

While the veteran has significant neurological complaints and 
one examiner found that the bulging disc appeared to be the 
cause of lower leg pain, the majority of the objective 
evidence shows no nerve root involvement in the lumbar spine 
or other neurological findings to explain the veteran's 
complaints.  The veteran's strength testing was found to be 
minimal due to lack of effort rather than atrophy or loss of 
muscle tone.  For this reason, a separate neurological 
evaluation is not warranted for the lumbar spine disability.

In evaluating the veteran's claim, the application of a 
higher disability evaluation based on functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been 
considered. See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
veteran has significant complaints of pain, weakness, and 
numbness in the lower back and throughout the lower 
extremities, affecting his ability to do physical activities.  
Any functional impairment in the low back, however, already 
has been considered by the 20 percent rating assigned for 
under DC's 5010-5243.  Additionally, the examiner noted in 
May 2006 that the veteran's subjective complaints were out of 
proportion to the objective findings.  Generally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability. 38 C.F.R. § 4.1.

An extraschedular rating under 38 C.F.R. § 3.321(b)(1) also 
is not appropriate in this case.  Referral under 38 C.F.R. § 
3.321(b)(1) is warranted where circumstances are presented 
that are unusual or exceptional.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Any functional impairment in the 
lumbar spine could affect the veteran's employability; and 
the May 2004 VA examination report notes that he was not 
employed.  However, there is no evidence of marked 
interference with employment solely due to the lumbar spine 
disability.  The evidence also does not show any frequent 
periods of hospitalization due to the lumbar spine 
disability.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  
38 C.F.R. § 4.1.  

The veteran's disability picture is not so unusual or 
exceptional in nature so as to warrant referral of his case 
to the Director or Under Secretary for review for 
consideration of extraschedular evaluation.  Having reviewed 
the record with these mandates in mind, there is no basis for 
further action on this question.

The level of impairment in the lumbar spine has been 
relatively stable throughout the appeals period, and has 
never been worse than what is warranted for a 20 percent 
rating.  Therefore, the application of staged ratings (i.e., 
different percentage ratings for different periods of time) 
is inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).


ORDER

Entitlement to an evaluation in excess of 20 percent for 
degenerative joint disease of the lumbar spine is denied.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


